Citation Nr: 0029774	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.   


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1968, and from August 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in March 1997, which denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
PTSD, then rated 50 percent disabling.  In May 1998 the Board 
remanded this matter to afford the veteran the opportunity 
for a hearing, but the hearing request was withdrawn.  The 
Board again remanded the matter in December 1998 to conduct 
additional development of this claim.  In August 2000, the RO 
increased the 50 percent rating in effect for PTSD to 70 
percent.

In August 2000 the veteran submitted a claim seeking to 
establish entitlement to an earlier effective date for that 
rating increase, arguing that the claim for an increase had 
been active since September 1996.  The Board has no 
jurisdiction over the veteran's claim for an earlier 
effective date for the 70 percent disability rating.  
Therefore, that matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
this claim has been obtained and associated with the 
veteran's claims folder.  

2.  The PTSD renders the veteran totally ineffective in 
social and occupational spheres and he is demonstrably unable 
to obtain or retain employment


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7 
(2000), Part 4, Diagnostic Code 9411 (in effect prior to 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that his service-connected PTSD should 
be assigned a higher disability rating than the 70 percent 
rating currently in effect.  The Board notes that the record 
contains many VA treatment records.  Those records reveal the 
veteran has received regular, frequent treatment for PTSD 
during the 1990s.  In the majority of the records that 
address the level of severity of the disability, the words 
"chronic" and "severe" are used to describe the level of 
impairment.  In many of the records, the examiners opine that 
the veteran's disability renders him unemployable.  

A VA Compensation and Pension examination was conducted in 
July 1997.  At that time it was reported that the veteran was 
involved in a VA work-study program and was attending barber 
school.  The report contains the following assessment:  

Severe social and occupational impairment 
due to his service connected PTSD.  This 
veteran cannot establish or maintain 
effective social or occupational 
relationships due to his symptoms of 
PTSD, although he continues to 
participate in a VA work-study program.  
It is my opinion that he has never really 
adapted to his stressful workplace as a 
result of his service connected PTSD.  

The examiner made the following diagnoses:  PTSD, chronic, 
severe; total social isolation, cannot handle stressful 
situations, poor impulse control, frequent suicidal ideations 
and panic attacks.  He assessed the veteran's Global 
Assessment of Functioning (GAF) at 41, which corresponds with 
serious symptoms under the Diagnostic and Statistical Manual, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), wherein a multiaxial assessment system reports the 
clinician's judgment of the veteran's overall level of 
functioning on Axis V, the GAF.  38 C.F.R. § 4.130.  

The veteran was hospitalized at a VA facility in January 1999 
complaining of suicidal ideation, and reporting that he had 
taken an overdose of Tegretol(r) the night before admission.  
The report also notes that despite the veteran's sincere 
effort to retrain in a vocational rehabilitation program, his 
PTSD symptoms interfere with his ability to process and 
function on a day to day basis in a worklike setting and 
render him unemployable.  Previous vocational rehabilitation 
assessments gave a very guarded prognosis for his being able 
to return to the work force.  The discharge diagnosis 
included major depression, recurrent and PTSD, severe.  It 
was reported that the veteran was assessed to be unemployable 
by our PTSD treatment team.

Subsequently in January 1999 a VA Compensation and Pension 
examination was conducted.  At that time it was reported that 
the veteran was unemployed at the time of the July 1997 
examination and remained unemployed.  The veteran stated he 
was unable to work due to his PTSD.  The report includes a 
recounting of the veteran's psychiatric history and the 
results of a clinical interview obtained that day.  The 
examiner's assessment was that the veteran exhibited total 
social and occupational impairment due to PTSD: 

The veteran's persistent depression and 
nightmares render him totally ineffective 
in social and occupational spheres.  This 
veteran is unable to establish and 
maintain effective social and 
occupational relationships due to his 
service connected post-traumatic stress 
disorder.  This veteran cannot adapt to 
stressful circumstances due to his 
service connected post-traumatic stress 
disorder.  

The diagnoses were PTSD, chronic, severe; total social 
isolation, unemployed, chronic relationship problems due to 
symptoms of PTSD.  The GAF set by the examiner was 40, which 
corresponds with some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  

The evidence reflects that the veteran has been receiving 
ongoing treatment at VA facilities for his PTSD.

Analysis

The veteran's claim for an increased rating for PTSD is 
currently before the Board.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2000).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  

The RO has assigned a 70 percent rating for PTSD in 
accordance with the criteria set fort in the Rating Schedule, 
38 C.F.R. Part 4, Diagnostic Code 9411.  Diagnostic Code 9411 
provides for the evaluation of PTSD  

Under diagnostic Code 9411 a 70 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran is demonstrably unable to 
obtain or retain employment.

During the pendency of this appeal, VA criteria for 
evaluating mental disorders were amended effective November 
7, 1996. Since this claim requires consideration of the 
proper disability evaluation appropriate for anxiety 
neurosis, due process concerns require the Board to analyze 
the claim under the regulations most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

Under the revised rating criteria a 70 percent rating is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9433 (1997).

The evidence in this appeal reveals that the veteran's PTSD 
is so debilitating as to rise to the level of virtual 
isolation in the community.  His symptoms have been 
characterized as resulting in total incapacity, socially and 
industrially, and he has been demonstrably unable to obtain 
or retain employment because of his PTSD symptoms. 

Based on the foregoing positive evidence,It is the Board's 
judgment that the degree of impairment resulting from the 
PTSD more nearly approximates the criteria for the next 
higher rating under the old rating criteria.  38 C.F.R. § 4.7 
(2000). Accordingly, a 100 percent disability rating for the 
veteran's PTSD is warranted under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  
In light of that determination, consideration of the 
appropriate rating under the new version of the Rating 
Schedule is not necessary.  

After the appeal was received at the Board, additional VA 
treatment records were received by the Board on the veteran's 
behalf.  They were not, however, accompanied by a waiver of 
the veteran's right to have them first reviewed by the RO, 
which waiver is required by 38 C.F.R. § 20.1304 (2000).  
However, in light of the resolution of this claim on appeal, 
no additional action is required with regard to that waiver 
as the veteran will not prejudiced by the Board's proceeding 
to review the evidence in the first instance.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the laws and regulations governing payment of VA 
benefits. 


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


